DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Disposition of Claims
Claims 1-23 are pending.
Claims 1-17 & 21-23 are rejected.
Claims 18-20 are withdrawn.
Drawings
The drawings are objected to because of the following informalities:
The light emitting tip 38 of Fig. 6 is erroneously labeled “30”.
The shield portion 28 of Fig. 11(d) is erroneously labeled “24”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 11-16 & 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishikura et al. (hereinafter "Ishikura") (US 2008/0249478).
Regarding Claim 1, Ishikura discloses a cap (Fig. 3, a protector 6; [0053]), comprising:
a housing (Fig. 3, a protecting member 61; [0055]) including a ring (Fig. 4, a proximal wall 614; [0055]), a shield (Fig. 3, a displaceable side wall 63; [0064]) and a bridge (Fig. 3, a side wall 616; [0062]), the bridge extending from the ring to the shield (the side wall 616 extends from the proximal wall 614 to the displaceable side wall 63; see Fig. 2), the shield being movable from a first position (Fig. 8a, a closing portion 632 of the displaceable side wall 63 has a pre-stored state not covering a needle point 21; [0090]) to a second position (Fig. 8b, the closing portion 632 of the displaceable side wall 63 has a stored state covering the needle point 21; [0090]); and
a thermal insulator (Fig. 3, a closing member 62 wherein the closing member 62 is made of ceramic; [0061] & [0072]) in the shield (Figs. 3 & 4, the closing member 62 is disposed in a groove portion 633 of the displaceable side wall 63; [0074]),

The intended use language “for a light source” does not positively recite any structural limitations so as to carry out the function, accordingly the prior art Ishikura can carry out the function, i.e. the intended use recited absent any specific structure recited to do so. 
Regarding Claim 2, Ishikura discloses the cap of Claim 1. Ishikura further discloses wherein the housing comprises a flexible material (Fig. 3, the protecting member 61 is made of polypropylene which is a deformable material; [0070]).
Regarding Claim 3, Ishikura discloses the cap of Claim 1. Ishikura further discloses wherein at least one of the bridge and the ring comprises a flexible material (Fig. 3, the protecting member 61, which comprises the proximal wall 614 and the side wall 616, is made of polypropylene which is a deformable material; [0070]).
Regarding Claim 4, Ishikura discloses the cap of Claim 1. Ishikura further discloses wherein the housing has a generally cylindrical profile (Fig. 3, the protecting member 61 is cylindrical; [0068]).
Regarding Claim 5, Ishikura discloses the cap of Claim 1. Ishikura further discloses wherein an exterior surface of the housing has a slight frustoconical profile (the protecting member 61 tapers from a substantially planar portion of the proximal wall 614 to a non-pointed portion of the displaceable side wall63; see Figs. 8a-8c).
Regarding Claim 6, Ishikura discloses the cap of Claim 1.

Regarding Claim 7, Ishikura discloses the cap of Claim 1. Ishikura further discloses an interior surface of the ring (Fig. 4, the proximal wall 614 has a proximal opening 613; [0055]).
Regarding wherein the inner surface of the ring is configured to fit over and abut a light emitting tip of the light cable, the proximal opening 613 of the proximal wall 614 fits over and abuts an engaging portion 22 of a needle 2 and is therefore capable of fitting over and abutting a tip of a light cable (Ishikura; [0055] & see Figs. 8a-8c).
Regarding Claim 11, Ishikura discloses the cap of Claim 1. Ishikura further discloses wherein the ring, the shield and the bridge are unitary (Fig. 3, the side walls 616 and the proximal wall 614 are integrally formed; [0064]).
Regarding Claim 12, Ishikura discloses the cap of Claim 1. Ishikura further discloses a recess (Fig. 3, a groove portion 633; [0074]) in an upper surface of the shield (the groove portion 633 extends between an upper surface and a lower surface of the displaceable side wall 63; see Fig. 3).
Regarding Claim 13, Ishikura discloses the cap of Claim 12. Ishikura further discloses wherein the recess extends through the shield to the thermal insulator (Figs. 3 & 4, the closing member 62 is disposed in the groove portion 633 of the displaceable side wall 63; [0074]).
Regarding Claim 14, Ishikura discloses the cap of Claim 1. Ishikura further discloses a recess (Fig. 3, a groove portion 633; [0074]) in a surface of the shield closest to the ring portion (the groove portion 633 extends between an upper surface and a lower surface of the displaceable side wall 63 wherein the lower surface is closest to the proximal wall 614; see Fig. 3).
Regarding wherein the recess is configured to expose the thermal insulator to the light source, the groove portion 633 exposes the closing member 62 to an inner space 611 in which an inner needle 2 
Regarding Claim 15, Ishikura discloses the cap of Claim 1. Ishikura further discloses wherein the thermal insulator comprises a high temperature resistant material (Fig. 4, the closing member 62 is made of ceramic; [0072]).
Regarding Claim 16, Ishikura discloses the cap of Claim 15. Ishikura further discloses wherein the high temperature resistant material is ceramic (Fig. 4, the closing member 62 is made of ceramic; [0072]).
Regarding Claim 21, Ishikura discloses the cap of Claim 1. 
Regarding wherein the cap is configured to couple to a light source cable by a friction fit, an engaging portion 22 of an inner needle 2 frictionally couples a proximal opening 613 of the proximal wall 614 to prevent total withdrawal of the inner needle 2 from the protector 6 and therefore is capable of frictionally coupling a light source disposed in the proximal opening 613 of the proximal wall 614 (Ishikura; [0055] & see Figs. 8b & 8c).
Regarding Claim 22, Ishikura discloses the cap of Claim 1. Ishikura further discloses wherein the ring, the bridge, and the shield are a unitary body (Fig. 3, the proximal wall 614, the side walls 616 and the displaceable side wall 63 are integrally formed; [0064]).
Regarding Claim 23, Ishikura discloses the cap of Claim 1. Ishikura further discloses wherein the bridge comprises polypropylene (Fig. 3, the protecting member 61, which comprises the side wall 616, is made of polypropylene; [0070]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikura et al. (hereinafter "Ishikura") (US 2008/0249478) in view of Brunken (U.S. 5,549,594).
Regarding Claims 8-10, Ishikura discloses the cap of Claim 1. Ishikura fails to explicitly disclose wherein the housing comprises a flexible silicone rubber having a durometer of Shore 60A.
However, Brunken teaches a medical device cap (Fig. 1, a sealing cap 2 for a surgical instrument; Col. 2, Lines 19-24), comprising:
a housing (the sealing cap 2 has a body; see Fig. 1); and

It would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to make the protecting member, as disclosed by Ishikura, to be made of silicone rubber with a durometer of Shore 60A, as taught by Brunken, as it has been held that the selection of a known material based on its suitability for its intended use —providing both flexibility and resiliency— is obvious to someone with ordinary skill in the art (see MPEP 2144.07).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ishikura et al. (hereinafter "Ishikura") (US 2008/0249478) in view of Wacks (U.S. 5,709,668).
Regarding Claim 17, Ishikura discloses the cap of Claim 15. Ishikura fails to explicitly disclose wherein the high temperature resistant material is glass-filled silicone.
However, Wacks teaches a rigid cap (Fig. 2, an end cap 86 wherein the end cap is rigid; Col. 3, Lines 63-65 & Col. 7, Lines 37-40) wherein the rigid cap is made of glass-filled silicone (Fig. 2, the end cap 86 is made of glass-filled silicone; Col. 8, Lines 39-44).
It would have been obvious before the effective filing date of the claimed invention to someone with ordinary skill in the art to make the closing member, as disclosed by Ishikura, to be made of glass-filled silicone, as taught by Wacks, as it has been held that the selection of a known material based on its suitability for its intended use —providing structural rigidity— is obvious to someone with ordinary skill in the art (see MPEP 2144.07).
Response to Arguments
Applicant’s arguments, see Page 5, filed August 19, 2021, with respect to the rejection under 35 U.S.C. § 112(b) of Claim 14 have been fully considered and are persuasive in light of amendments to the claims.
The rejection under 35 U.S.C. § 112(b) of Claim 14 has been withdrawn. 
Applicant’s arguments, see Pages 5-7, filed August 19, 2021, with respect to the rejections under 35 U.S.C § 103 of Claims 1-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Powers et al. (US 2019/0208998) teaches a fluorescent imaging device for a distal end of an endoscope with a ring, an extension portion, and a filter portion.
Yajima (US 2016/0324402) teaches an optical fiber connection adapter for guiding light to an endoscope.
Erdman et al. (US 2016/0259131) teaches a debris removing cap for an optical device.
Wolcott et al. (US 2015/0297063) teaches a water bottle cap for an endoscope device.
Hikosaka (US 2015/0277063) teaches a dust cap for an electronic component.
Baid (US 2014/0163470) teaches a needle tip protector with a biasing arm.
Wakileh et al. (US 2010/0310226) teaches a dust cap for an optical fiber cable.
Nakagawa (US 2008/0317428) teaches a shutter assembly which detachably couples to an optical cable.
Wimroither et al. (US 2006/0255093) teaches a protective cap for a welding torch.
Ngo (US 2004/0171283) teaches an adapter with cap for a fiber optics cable.
Ogawa (US 2002/0065450) teaches an endoscope dirt remover.
Go (U.S. 6,280,102) teaches an optical module with a sealing cap.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN FLOYD LONDON whose telephone number is (571)272-4478.  The examiner can normally be reached on Monday - Friday: 10:00 am ET - 6:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on (571)270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/STEPHEN FLOYD LONDON/Examiner, Art Unit 3795   

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795